Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Allowable Subject Matter
Claims 21-40 are allowable.  This application is subject to a terminal disclaimer.  Independent claims 21, 30, and 36 recite a combination of elements not found in the prior art.  Specifically, these claims recite the following:

“selecting one or more merchants that have the product associated with the product query in inventory; communicating, to the user computing device, product data comprising the one or more merchants that have the product in inventory and a number of units of the product available for sale at each of the one or more merchants; aggregating a verification from the user computing device with verifications from one or more other user computing devices; and calculating inventory metrics associated with the particular merchant, including calculating an accuracy of the inventory data from the merchant computing system as compared to one or more aggregated verifications.”




The following references have been identified as the most relevant prior art to the claimed invention.
(i) US 2016/0307149 A1 (“Jones”): Jones teaches a computer-implemented method to render a graphical user interface (Fig. 2, “32”) to display inventory data (paragraph [0002]), comprising: by one or more computing devices (Fig. 1, “20”, “40”, and “50”): receiving inventory data (Fig. 1, “42”) from one or more merchant computing systems (Fig. 1, “40”) that are each associated with one or more merchants (Fig. 1, “12”); receiving, from a user computing device (Figs. 1 and 2, “20”), a product search request comprising a product query for a product (Fig. 3, “110”); communicating, to the user computing device, a request to verify the number of units of the product available for sale at a particular merchant (paragraph [0020], lines 13-16 teaches auditing the product against the inventory database); and based on a comparison of the inventory data from the merchant computing system associated with the particular merchant and the verifications (paragraph [0020], lines 13-16), updating the inventory data received from the merchant computing system to reflect the number of units of the product available for sale at the particular merchant (paragraph [0026], lines 1-8). However, Jones does not teach or suggest the limitations identified above.
(ii) US 2013/0066897 A1 (“Ehrenberg”): Ehrenberg teaches auditing and validating inventory data (paragraph [0060]). However, Ehrenberg does not teach or suggest the limitations identified above.
(iii) “The inventory management system for automobile spare parts in a central warehouse” to S.G. Li et al. (“Li”): Li discloses an inventory management system for spare parts in a warehouse. However, Li fails does not teach or suggest the limitations identified above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled
“Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM U HAQ whose telephone number is (571)272-6758. The examiner can normally be reached M-F 9-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa T. Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/NAEEM U HAQ/Primary Examiner, Art Unit 3625